COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-327-CV

JEWARA O. DILLARD	APPELLANT



V.



U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE 	APPELLEE

FOR THE SPECIALTY UNDERWRITING AND RESIDENTIAL 

FINANCE TRUST MORTGAGE LOAN ASSET-BACKED 

CERTIFICATES SERIES 2006-BC4

----------

FROM COUNTY COURT AT LAW NO. 1 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On December 21, 2009, we notified appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  
Tex. R. App. P.
 38.6(a).  We stated we could dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  
See
 Tex. R. App. P. 42.3.  On January 5, 2010, we granted appellant’s first motion to extend time to file brief until February 1, 2010.  We have not received any response from appellant.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b), 43.2(f).



PER CURIAM 		





PANEL:  WALKER, MCCOY, and MEIER, JJ.



DELIVERED:  March 4, 2010

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.